                                                                   USDS SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
----------------------------------------------------X              DOC#:
GULINO, ET AL.,                                                          - - - - - - : --T"""---
                                                                   DATEFILED:
                                                                                      ==,___H4.!__I-
                   Plaintiffs,

          -against-                                                   96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                                ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On September 19, 2019, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs' motion for interim attorneys' fees (the

"Report"). (ECF No. 2690.) That Report recommends an interim award of Plaintiffs' interim

attorneys' fees and costs associated with their work in this case from January 1, 2019 through

March 31, 2019 in the total amount of $2,014,569.17 .1 The Report reviews the complex issues

addressed by counsel during the above-mentioned time period and the reasonableness of the

billing rates for various attorneys. The Special Master also undertook a meticulous review of

attorneys' time.

        The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.

         The Court hereby adopts all of the findings and recommendations of the Report,

including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a


1 Plaintiffs' motion also covers fees and costs associated with work on this case by Dr. Thomas DiPrete, which

occurred from January 1, 2019 through April 30, 2019, and by Mr. Whitman Soule, which occurred from January 1,
~019 through April ]0, 2019.
                                                        1
total of $$2,014,569.17 in attorneys' fees. The award shall be paid no later than November 7,

2019.

Dated: New York, New York
       October 7, 2019
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                                2
